On an information charging him with the crime of robbery, and a conviction thereunder, the defendant has appealed.
This, of course, is his right, the law providing in its furtherance that the county, if he is unable to pay therefor, shall at its own expense furnish the transcript of the testimony. This was done in this case. The transcript of the testimony, the questions and answers of jurors on their voir dire, the oral instructions, and the certificates of the court reporter and the trial judge cover 180 pages of typewriting. In addition to this considerable item of cost to the county, already overburdened, the services of the clerk, in making out and certifying the record, were contributed. But, after these papers were lodged here (February 4, 1931), the defendant and his counsel seem to have lost all interest.
We think counsel, after putting the county to the expense of furnishing the record and transcript of the testimony, should not drop out of the case but should, unless properly substituted, pursue it to the end. If counsel was not of the opinion that error prejudicial to his client had been committed, he should not in the first place appeal; and if he does believe that prejudicial error was committed, he certainly can afford to be as generous as he has forced the county to be, and file a brief in this court pointing out wherein his client has not received a fair and impartial trial. *Page 57 
These observations have a more or less general application. What has occurred in this case has occurred in many others.
We have examined the information, the instructions and the testimony, and think defendant had a fair and impartial trial.
Judgment affirmed.